Title: George Joy to James Madison, 4 June 1834
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    12. Paper Buildings Temple, London.
                                
                                4th. June 1834.
                            
                        
                        
                        It would be grateful to me to hear more from you than falls to my lot in these latter days. My last
                            communication was conditional. I enclosed to Gales & Seton, under cover and open to Mr Livingston, a Times
                            newspaper of the 5th. of feby 1833 containing a letter signed Senex, which I had sent to the Editor some 14 night before
                            and which he had kept till he could make up his mind to an analogous statement of his own; with a request that they (G.
                            & S.) would send it to you in case they did not reprint it. I have never yet learned what became of it; but as the
                            South Carolina affair took the course anticipated in it, and there was an end of the matter, I suppose they thought it
                            prudent to say no more about it.
                        The recent decease of my old friend Lafayette has induced me to call up a letter I wrote to my brother on the
                            occasion of his reception at Hamburgh on his discharge from Olmutz, of which I cover so much as relates to that subject. I
                            have traced his movements from time to time with the interest that his eventful life must necessarily command; and between
                            personal intercourse & some written correspondence I have contented myself to forego the reading of any of the
                            biographies that have been given of him; and I do not even now know whether this particular event has a place in any of
                            them. It was one however that he never forgot; & I had from him in the year 1828 a most pressing invitation to
                            visit him at Lagrange with an offer to bring me into contact with those that remained of our group and their progeny,
                            including his old friend Maubourg (then I think Minister at War,) who would come from Paris for the purpose: an invitation
                            that I have regretted ever since that I could not comply with. I wrote him copiously on the events of July 1830,
                            deprecating all manner of reply, and I received none; but the marked attention that he paid to the persons I recommended
                            to him--they were very few--has been to me a subject of peculiar satisfaction.
                        I take this opportunity to enclose copy of a correspondence I have lately had with Sir James Graham. It has
                            caused me to reperuse some of my former efforts in the same cause: and I see no cause to repent of them. In the
                            recapitulatory No. 12 of my Conciliator I find I have omitted the important subject of No. 10—that which says most of the
                            West Indies—and in the 4th Vol. of the Pamphleteer which contains the 4 first numbers, I have been attracted by a letter
                            from Sir Philip Francis to Lord Grey, which contains harsher language than any I have used. In my Anticipation of Marginal
                            Notes—Pamph. Vol. I—perhaps I view an old acquaintance with a partial eye—but I see nothing, after so long a time, to
                            disparage its pretensions; and it pretended to controvert a document on which no small labor had been bestowed.
                        Sir James, you will perceive, has gone out of office; but the question is not the less likely to be adjusted
                            sub silentio. Laissez aller.
                        I shall rejoice to hear that this shall have found you in the enjoyment of good health; and rest always very
                            truly and faithfully, Your most Obedt Servt.
                        
                        
                            
                                G. Joy.
                            
                        
                    